ORDER

PER CURIAM.
Richard Washington (“Washington”) appeals from the trial court’s judgment entered upon his conviction by a jury in the Circuit Court of the City of St. Louis of attempted robbery in the first degree, in violation of Section 564.011, RSMo 2000, and Section 569.020, RSMo 2000. The trial court sentenced Washington as a prior offender to a ten-year term of imprisonment in the Missouri Department of Corrections.
Washington argues on appeal that the trial court abused its discretion in sustaining the State’s objections to his counsel’s voir dire questioning about whether jury panelists knew of any reason why a witness’s identification would be more or less reliable. Washington also argues the trial court plainly erred when it sustained the State’s objections to portions of his counsel’s closing argument regarding the reasons why Washington wanted to call his grandmother.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 30.25(b).